[Cite as State v. Smith, 2022-Ohio-3629.]

                            IN THE COURT OF APPEALS
                   FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO




 STATE OF OHIO,                                      :   APPEAL NO. C-210449
                                                         TRIAL NO. B-2100060
      Plaintiff-Appellee,                            :
                                                            O P I N I O N.
   vs.                                               :

 SHERRY SMITH,                                       :

      Defendant-Appellant.                           :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: October 12, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Angela J. Glaser, for Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}     Defendant-appellant Sherry Smith appeals from the trial court’s

judgment convicting her, upon no-contest pleas, of aggravated vehicular homicide and

aggravated vehicular assault. In this appeal she challenges the indefinite sentence

imposed by the trial court for the offense of aggravated vehicular homicide, arguing in

four assignments of error that the indefinite sentencing provisions of the Reagan

Tokes Law, enacted through 2018 Am.Sub.S.B. 201, are unconstitutional and that her

constitutional challenges are ripe for review. Finding that Smith’s constitutional

challenges to the Reagan Tokes Law are ripe for review but are without merit, we

affirm the trial court’s judgment.

                          Factual and Procedural Background


       {¶2}     Smith entered no contest pleas to (1) aggravated vehicular homicide, a

second-degree-felony offense in violation of R.C. 2903.06(A)(1)(a), (2) aggravated

vehicular     homicide,   a   third-degree-felony    offense   in   violation   of   R.C.

2903.06(A)(2)(a), (3) aggravated vehicular assault, a third-degree-felony offense in

violation of R.C. 2903.08(A)(1)(a), and (4) vehicular assault, a fourth-degree-felony

offense in violation of R.C. 2903.08(A)(2)(b). The offenses occurred on or about

December 24, 2020, subjecting Smith to the indefinite sentencing provisions of the

Reagan Tokes Law, effective March 22, 2019.

       {¶3}     Smith filed a motion to strike the indefinite sentencing provisions of the

Reagan Tokes Law, arguing that the law was unconstitutional because it violated the

separation-of-powers doctrine and deprived an offender of adequate procedural due

process. The trial court rejected Smith’s constitutional challenges.




                                                2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}   At sentencing, the trial court merged the two counts of aggravated

vehicular homicide as well as the two vehicular-assault counts. For the second-degree-

felony offense of aggravated vehicular homicide, the court imposed an indefinite

sentence of a minimum term of five years in prison and a maximum term of seven and

a half years in prison. For the third-degree-felony offense of aggravated vehicular

assault, the court imposed a sentence of two years in prison. These sentences were

made consecutive, resulting in an aggregate sentence of seven years to nine and a half

years of imprisonment.

                   Constitutional Challenges are Ripe for Review


       {¶5}   Smith argues in her first assignment of error that constitutional

challenges to the Reagan Tokes Law are ripe for review. We agree. In State v. Maddox,

Slip Opinion No. 2022-Ohio-764, ¶ 11, the Supreme Court of Ohio held that challenges

to the constitutionality of the Reagan Tokes Law were ripe for review on direct appeal.

See State v. Guyton, 1st Dist. Hamilton No. C-190657, 2022-Ohio-2962, ¶ 10. We

sustain Smith’s first assignment of error and consider her remaining three

assignments of error facially challenging the constitutionality of the Reagan Tokes

Law.

                      Due Process and Separation of Powers


       {¶6}   In her second assignment of error, Smith argues that the Reagan Tokes

Law violates her due-process rights guaranteed by the Fifth and Fourteenth

Amendments to the United States Constitution and Article 1, Section 10 of the Ohio

Constitution. And in her fourth assignment of error, she argues that the Reagan Tokes

Law violates the separation-of-powers doctrine.




                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶7}     This court addressed similar challenges to the Reagan Tokes Law in

Guyton. In Guyton, we determined that the Reagan Tokes Law did not violate

substantive- and procedural-due-process rights or the separation-of-powers doctrine.

Id. at ¶ 28, 37 and 57. On the authority of Guyton, we overrule Smith’s second and

fourth assignments of error.

                                 Right to Trial by Jury


       {¶8}     In her third assignment of error, Smith argues that the Reagan Tokes

Law violates her right to a trial by jury guaranteed by the Sixth and Fourteenth

Amendments to the United States Constitution and Article 1, Section 5 of the Ohio

Constitution.

       {¶9}     Smith directs us to the provision in the Reagan Tokes Law that allows

the Ohio Department of Rehabilitation and Correction (“ODRC”) to hold an individual

beyond her or his presumptive release date if any of the following occur:

       (1) Regardless of the security level in which the offender is classified at

       the time of the hearing, both of the following apply:

       (a) During the offender’s incarceration, the offender committed

       institutional rule infractions that involved compromising the security of

       a state correctional institution, compromising the safety of the staff of

       a state correctional institution or its inmates, or physical harm or the

       threat of physical harm to the staff of a state correctional institution or

       its inmates, or committed a violation of law that was not prosecuted,

       and the infractions or violations demonstrate that the offender has not

       been rehabilitated.




                                               4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       (b) The offender’s behavior while incarcerated, including, but not

       limited to the infractions and violations specified in division (C)(1)(a) of

       this section, demonstrate that the offender continues to pose a threat to

       society.

       (2) Regardless of the security level in which the offender is classified at

       the time of the hearing, the offender has been placed by the department

       in extended restrictive housing at any time within the year preceding

       the date of the hearing.

       (3) At the time of the hearing, the offender is classified by the

       department as a security level three, four, or five, or at a higher security

       level.

R.C. 2967.271(C)(1), (2), and (3).

       {¶10} She contends that the Reagan Tokes Law violates her right to a trial by

jury because it permits the ODRC, when determining whether to hold an individual

beyond the presumptive release date, to engage in fact-finding endeavors that are

intended to be addressed by a jury, specifically by requiring the ODRC to present facts

demonstrating that the criteria in R.C. 2967.271(C)(1),(2), or (3) have been met. Smith

argues that this provision in the Reagan Tokes Law is contrary to the holding in

Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000),

that “[o]ther than the fact of a prior conviction, any fact that increases the penalty for

a crime beyond the prescribed statutory maximum must be submitted to a jury, and

proved beyond a reasonable doubt.”

       {¶11} Several of our sister districts have considered and rejected similar

constitutional challenges. In State v. Rogers, 12th Dist. Butler No. CA2021-02-010,




                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



2021-Ohio-3282, the court noted that the sentencing scheme in the Reagan Tokes Law

is unlike that involved in Apprendi. It explained that:

       Under the Reagan Tokes Law, the trial court imposes both a minimum

       and a maximum term, and the indefinite prison sentence must be

       included in the final entry of conviction. R.C. 2929.14 and 2929.144.

       The only sentencing discretion provided to the trial court lies with the

       length of the minimum term under R.C. 2929.14(A)(1)(a) and (A)(2)(a);

       the maximum term is determined based upon a mathematical formula

       as applied to the minimum term of imprisonment. The maximum

       prison term component of a Reagan Tokes indefinite sentence is

       therefore authorized by the jury’s guilty verdict and is not based upon

       factors not submitted to the jury. The defendant is not exposed to

       greater punishment than that authorized by the jury’s verdict.

       Once imposed by the trial court, the indefinite sentence is then

       implemented by ODRC. ODRC simply enforces the sentence imposed

       by the trial court and its review is limited to determining the offender’s

       release date. R.C. 2967.271 establishes a presumptive release date upon

       completion of the minimum term. Once the minimum term is served,

       ODRC may rebut the presumption of release under certain conditions

       and enforce the remainder of the maximum term already imposed by

       the trial court. R.C. 2967.271(B). However, “[t]hat codified process

       does not alter the fact that the trial court imposed a maximum term as

       calculated under R.C. 2929.144.” State v. Gamble, 8th Dist. Cuyahoga

       No. 109613, 2021-Ohio-1810, ¶ 35. In rebutting the presumption of




                                               6
                        OHIO FIRST DISTRICT COURT OF APPEALS



        release, ODRC “is not extending the defendant’s prison term or

        imposing its own sentence for violations that occur while the offender is

        serving the imposed term of imprisonment.” Id. at ¶ 7. In other words,

        ODRC does not “increase” a penalty based upon facts not found by a

        jury but merely administers the sentence already imposed by the trial

        court for conviction of an offense for which the offender has the right to

        a jury trial.

Id. at ¶ 17-18. Applying this reasoning, the court held that the Reagan Tokes Law did

not violate the right to a trial by jury. Id. at ¶ 20.

        {¶12} The Eighth District reached the same conclusion in State v. Delvallie,

2022-Ohio-470, 185 N.E.3d 536 (8th Dist.). The Delvallie court held that the Reagan

Tokes Law did not violate the right to a trial by jury or run afoul of Apprendi because:

        [T]he trial court must impose a minimum and a maximum indefinite

        term under R.C. 2929.14 and 2929.144. The only discretion lies with

        the length of the minimum term, and therefore, the trial court is not

        imposing a sentence “in excess of the maximum” term as expressly

        prohibited under Apprendi. And the trial court is also not imposing a

        sentence beyond the minimum term prescribed by statute based on any

        findings of facts.

Id. at ¶ 44.

        {¶13} We agree with the reasoning employed in Rogers and Delvallie and

similarly hold that because the Reagan Tokes Law does not permit the ODRC to

increase a penalty based upon facts not found by a jury, it does not violate an offender’s

right to a trial by jury. See State v. Thompson, 2d Dist. Clark No. 2020-CA-60, 2021-




                                                  7
                      OHIO FIRST DISTRICT COURT OF APPEALS



Ohio-4027, ¶ 24-25; State v. Drennen, 4th Dist. Gallia No. 21CA10, 2022-Ohio-3413,

¶ 25; State v. Householder, 5th Dist. Muskingum No. CT2021-0026, 2022-Ohio-1542,

¶ 6; State v. Bothuel, 6th Dist. Lucas No. L-20-1053, 2022-Ohio-2606, ¶ 23; State v.

Reffitt, 11th Dist. Lake No. 2021-L-129, 2022-Ohio-3371, ¶ 57.

       {¶14} Smith’s third assignment of error is accordingly overruled.

                                       Conclusion


       {¶15} While Smith’s facial constitutional challenges to the Reagan Tokes Law

are ripe for review, they are without merit. The Reagan Tokes Law does not violate

the separation-of-powers doctrine, an offender’s due-process rights, or an offender’s

right to a jury trial. Having overruled Smith’s challenges to the Reagan Tokes Law, we

affirm the trial court’s judgment.

                                                                      Judgment affirmed.



WINKLER and BOCK, JJ, concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                8